Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.


This office action is responsive to the amendment filed on 12/09/2020. As directed by the amendment: claims 1, 5 and 26 are amended and 8-21 and 25 have been cancelled; Thus, claims 1-7, 22-24 and 26-27 are presently pending/under examination in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 23 and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant IDS Silvestro (2006/0027547) in views of Bankstahl et al (6674046).

For claim 1, Silvestro discloses a system (abstract) (fig.1-2 and 7), comprising: an engine (180); 
a welding generator (230) coupled to the engine (180); 
a compressor (280) coupled to the engine (180); and 
(pressure monitor or pressure valve on par.13) coupled to the compressor (280) and located on a control panel (130), wherein the control panel (130) is located on a chassis containing the engine (180), the welding generator (230), and the compressor (280) (par.13, 43, 56), wherein the regulator (pressure monitor or pressure valve on par.13) is configured allow a user to adjust a control pressure value to a pressure generated by the compressor (par.42-43 and 48-49). 

    PNG
    media_image1.png
    708
    521
    media_image1.png
    Greyscale

Silvestro fails to teach that wherein the control panel and the regulator are located on chassis, regulate the pressure generated by the compressor via a control pressure line and an outlet pressure line based on the control pressure, wherein the control pressure line and the outlet pressure line fluidly couple the compressor to the regulator.
Bankstahl teaches, as shown in figure 1 and 7, wherein the control panel (26) and the regulator (pressure controllers ) are located on chassis (10) (col.3, lines 17-25), regulate (198) the pressure generated by the compressor (68) via a control pressure line (158) and an outlet pressure line (194) based on the control pressure, wherein the control pressure line (158) and the outlet pressure line (194) fluidly couple the compressor (68) to the regulator (198) (col.5, lines 40-68 to col.6, lines 1-25).

    PNG
    media_image2.png
    576
    840
    media_image2.png
    Greyscale

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Silvestro with Bankstahl, by modifying the (compressor) of Silvestro, with the control pressure line and the outlet pressure line couple the compressor to the regulator of Bankstahl,, in order to regulate air flow into the screw air compressor (Bankstahl, col.5, lines 43-44).For claim 2, Silvestro discloses wherein the compressor (280) comprises a rotary screw compressor (par.13).  	For claim 3, Silvestro discloses wherein the control panel (130) comprises a pressure gauge (164) coupled to the compressor (280) (280) (par.43).  	For claim 4, Silvestro discloses an automatic shutoff configured to disengage or terminate operation of the compressor (280) based on a sensed pressure at least near or exceeding a critical pressure (par.43 and 49).  	For claim 5, Silvestro discloses further comprising an electronic control (340 as shown in fig.7) configured to receive a signal from the automatic shufoff to disengage or terminate operation of the compressor (280), wherein the compressor (280) is coupled to the engine (180) by a clutch (302) and control the clutch to disengage or terminate operation of the compressor in response to the signal (par.51, lines 18-38).  	For claim 7, Silvestro discloses comprising a torch, a spray gun, a tool, or a combination thereof, connected to the compressor (par.41 and 49). 

For claim 23, Silvestro teaches that wherein the compressor (280) includes an inlet valve (286) (par.13 and 49), and compressed air outlet (162) located at an outlet of the compressor (280) and wherein the regulator is coupled to the inlet valve via a (par.13 and 49). 
 	 Silvestro fails to teach that compressor includes an inlet valve located at an inlet of the compressor.
 	Bankstahl, as shown in figure 7, compressor (68) includes an inlet valve (156) located at an inlet of the compressor (68).  
 	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Silvestro with Bankstahl, by modifying the (compressor) of Silvestro, with the control pressure line and the outlet pressure line couple the compressor to the regulator of Bankstahl, in order to regulate air flow into the screw air compressor (Bankstahl, col.5, lines 43-44).
For claim 26, Silvestro discloses a system (abstract) (fig.1-2 and 7), comprising:  an engine (180); 
a welding generator (230) coupled to the engine (180); 
a compressor (280) coupled to the engine (180); and 
a regulator (pressure monitor or pressure valve on par.13) coupled to the compressor (280) and located on a control panel (130), wherein the control panel (130) located on a chassis containing the engine (180), the welding generator (230), and the compressor (280) (par.13, 43, 56), wherein the regulator (pressure monitor or pressure valve on par.13) allow a user to adjust a control pressure to a pressure generated by the compressor (par.43 and 48-49). 
 	Silvestro fails to teach that wherein the control panel and the regulator are located on chassis wherein the regulator is configured to regulate a pressure generated by the compressor via a control pressure line and an outlet pressure line based on the control pressure, wherein the outlet pressure line fluidly couples an output of the compressor to the regulator and the control pressure line fluidly couples an inlet valve of the compressor to the regulator.
	Bankstahl teaches, as shown in figure 1 and 7, wherein the control panel (26) and the regulator (pressure controllers ) are located on chassis (10) (col.3, lines 17-25), wherein the regulator (198) is configured to regulate a pressure generated by the compressor (68) via a control pressure line (156) and an outlet pressure line based on the control pressure, wherein the outlet pressure line fluidly couples an output of the compressor (68) to the regulator (198) and the control pressure line fluidly couples an inlet valve (156) of the compressor to the regulator (198).       
  	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Silvestro with Bankstahl, by modifying the (compressor) of Silvestro, with the control pressure line and the outlet pressure line couple the compressor to the regulator of Bankstahl,, in order to regulate air flow into the screw air compressor (Bankstahl, col.5, lines 43-44).
For claim 27, Silvestro fails to teach wherein the regulator is configured to regulate the pressure generated by the compressor via the inlet valve of the compressor.
Bankstahl teaches, as shown in figure 7, wherein the regulator (198) is configured to regulate the pressure generated by the compressor (68) via the inlet valve (156) of the compressor (68).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Silvestro with Bankstahl, by modifying the (compressor) of Silvestro, with inlet valve of Bankstahl,, in order to regulate air flow into the screw air compressor (Bankstahl, col.5, lines 43-44).
For claim 28, Silvestro teaches wherein the regulator (164) is configured to control the compressor (280) to output a substantially continuous supply of compressed air at the pressure without an intermediate tank (par.13 and 49).
For claim 29, Silvestro teaches a pressure gauge (156) coupled to the outlet pressure line (194) and configured to visualize the pressure generated by the compressor (280), the pressure gauge (156) located on the control panel (130).
For claim 30, Silvestro teaches wherein the pressure gauge (156) is configured to visualize the pressure with reference to two or more pressure ranges corresponding to different applications powered by the pressure generated by the compressor (280) (par.13 and 49).

Claims 6, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant IDS Silvestro (2006/0027547) in views of Bankstahl et al (6674046) as applied to claims above, and further in view of Lindsay (20030042030).
Silvestro, as modified by Bankstahl, discloses all the limitation as previously set forth and further teaches that, as for claim 22, Silvestro further teaches that wherein the regulator comprises an outlet connector, a control line connector, and wherein the control line connector is connected to a control pressure line, and the outlet connecter is connected to an outlet pressure line (par.13, 49, and 49).
Silvestro fails to teach that wherein the regulator comprises a user control adjustable without the use of tools, a knob for adjusting the regulator, and wherein the regulator comprises a tool-less knob configured to enable an operator to manually adjust the pressure generated the compressor by rotating the knob.

Regarding claim 6, Lindsay teaches, as shown in figure 1, wherein the regulator comprises a user control adjustable (21) without the use of tools (par.29 and 40).

Regarding claim 24, Lindsay teaches, as shown in figure 1, knob (21) for adjusting the regulator (par.29 and 40), and wherein the regulator comprises a tool-less knob (21) configured to enable an operator to manually adjust the pressure generated the compressor by rotating the knob (par.29 and 40).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Silvestro, as modified by Bankstahl,  with Lindsay, by modifying the (pressure regulator) of Silvestro, with the knob of Lindsay, for adjusting the regulated pressure distributed by the regulator (Lindsay, par.29).

Response to Amendments/Arguments
Applicant's arguments filed 04/13/2020 have been fully considered but they are not persuasive.
Applicant argues that claims 1 and 26, sets forth a system comprising “system, comprising: an engine; a welding generator coupled to the engine; a compressor coupled to the engine; and a regulator coupled to the compressor and located on a control panel, wherein the control panel and the regulator are located on a chassis containing the engine, the welding generator, and the compressor, wherein the regulator is configured to: allow a user to adjust a control pressure to control a pressure generated by the compressor; and regulate the pressure generated by the compressor via a control pressure line and an outlet pressure line based on the control pressure, wherein the control pressure line and the outlet pressure line fluidly couple the compressor to the regulator.” Silvestro and Bankstahl do not teach or suggest such a system.
The examiner’s response: the applicant’s argument above is not persuasive.
he pressure valve can be designed to send a signal when the pressure valve opens or closes, and this signal can be used to at least partially control the activation or deactivation of the power drive of the air compressor, furthermore, Bankstahl teaches, as shown in fig.1, control panel 26 that has various control elements and gauges for welding system that has  plurality of gauges 28 measure various parameters of the welder combination 10 such as oil pressure, fuel level, oil temperature, battery amperage, air pressure, and engine running time of the welder combination 10, furthermore, control panel 26 also has a control dial 30 and an ampere range switch 32 which are used to select a voltage/amperage for welding operations. Therefore, using engine welder of Silvestro to include the control pressure line and the outlet pressure 
With respect to claim 30, applicant argues that Silvestro and Bankstahl do not teach or suggest wherein the pressure gauge is configured to visualize the pressure with reference to two or more pressure ranges corresponding to different applications powered by the pressure generated by the compressor.  However, examiner respectfully disagrees with applicant because the prior art, Silvestro, teaches as shown in figures 1 and 2, pluralities of air pressure gauges (156 and 164) are also positioned front panel to provide information on the pressure level of the air being expelled from the pressurized air outlet to enable a user to monitor or read the current pressure level in the receiver tank, and adjustments need either manually or automatically the compressor unit includes a pressure valve that is typically designed to be connected to a hose of an air powered tool or device, such that the pressure valve can be designed to alternatively or additionally connected to other devices (e.g., lift unit, etc.), so the adjustment of the pressure is based on the pressure of the compressor since there is correlation between the pressure and the compressor because the pressure valve can be designed to send a signal when the pressure valve opens or closes, and this signal can be used to at least partially control the activation or deactivation of the power drive of the air compressor, therefore, the prior art meets the claim limitations.
With respect to dependent claims, applicant refers to the arguments presented with claims 1 and 26 as presented earlier. In response, applicant is directed to the reasons indicated above regarding why applicant’s arguments are not persuasive and combination of the cited references are proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715